         Case 4:20-cv-01613-HSG Document 76 Filed 09/09/20 Page 1 of 2




 1   AARON KAUFMANN, SBN 148580
     GISELLE OLMEDO, SBN 294750
 2   LEONARD CARDER, LLP
 3   1999 Harrison Street, Suite 2700
     Oakland, CA 94612
 4   Telephone: (510) 272-0169
     Facsimile: (510) 272-0174
 5   akaufmann@leonardcarder.com
     golmedo@leonardcarder.com
 6
     GEORGE A. WARNER, SBN 320241
 7   LEGAL AID AT WORK
     180 Montgomery Street, Suite 600
 8   San Francisco, CA 94104
 9   Telephone: (415) 864-8848
     Facsimile: (415) 593-0096
10   gwarner@legalaidatwork.org
     Attorneys for Plaintiffs and the Putative Class
11

12
                                   UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14
     MARIA DE LA LUZ BAUTISTA-PEREZ, LUZ )              Case No. 4:20-cv-01613-HSG
     PEREZ BAUTISTA and SALVADORA                   )
15
     CORREA, on behalf of themselves and all others )   ORDER REGARDING LEAVE TO FILE
                                                    )
16   similarly situated,                            )   FIRST AMENDED COMPLAINT AND
                                                    )   BRIEFING AND HEARING SCHEDULE
17                 Plaintiffs,                      )   FOR RESPONSIVE MOTIONS AND
                                                    )   MOTION FOR COLLECTIVE ACTION
18                                                  )
       v.
                                                    )
19                                                  )
     JUUL LABS, INC., COALITION FOR
                                                    )
20   REASONABLE VAPING REGULATION,                  )
     LONG YING INTERNATIONAL, INC.,                 )
21   DAVID M. HO, and DOES 1-10 inclusive,          )
                                                    )
22                                                  )
                   Defendants.
                                                    )   Complaint Filed:   March 4, 2020
23                                                  )
                                                        Trial Date:        None set
24                                                  )

25

26

27

28

           ORDER RE FILING FIRST AMENDED COMPLAINT AND BRIEFING SCHEDULE
        Case 4:20-cv-01613-HSG Document 76 Filed 09/09/20 Page 2 of 2




 1         The Court having reviewed the parties Joint Stipulation Regarding Leave for Filing of the

 2   First Amended Complaint and Motion Briefing Schedule, hereby ORDERS:

 3         x   Plaintiffs’ request for leave to file the First Amended Complaint, attached as Exhibit A

 4             to the Joint Stipulation, is GRANTED.

 5         x   Plaintiffs are instructed to file the First Amended Complaint no later than one court day

 6             after the entry of this order.

 7         x   The hearing set for October 22, 2020 to hear Plaintiffs’ Motion for Leave to File First

 8             Amended Complaint is vacated.

 9         x   Defendants’ Motion to Dismiss and/or Strike portions of the First Amended Complaint

10             (hereafter “FRCP 12(b) Motion”) and/or Answers are due on October 1, 2020.

11             Plaintiffs’ Oppositions will be due by October 15, 2020; and Defendants’ Replies on

12             October 22, 2020.

13         x   Plaintiffs’ Motion for Conditional Certification and to Facilitate Collective Action

14             Notice (hereafter “29 U.S.C. § 216(b) Motion”) shall be filed no later than September

15             24, 2020. Defendants’ Opposition will be due on October 13, 2020; and Plaintiffs’

16             Reply on October 22, 2020.

17         x   The hearing on Defendants’ FRCP 12(b) Motion and Plaintiffs’ 29 U.S.C. § 216(b)

18             motions will be heard on November 5, 2020 at 2:00 p.m.
19             IT IS SO ORDERED.
20

21

22   DATED: 9/9/2020
                                                 The Honorable Haywood S. Gilliam, Jr.
23                                               UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                     1
            ORDER RE FILING FIRST AMENDED COMPLAINT & BRIEFING SCHEDULE
